Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s filing on 12/17/2019
Claims 1-15 have been submitted for examination
Claims 1-15 have been rejected

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yudanov et al. US publication no. 2019/0180176 (Hereinafter Yudanov) and further in view of Kirshenbaum et al. US publication no. 2019/0004734 (Hereinafter Kirshenbaum).
2.	In regard to claim 1, Yudanov / Kirshenbaum teach:
A computer-implemented method for optimizing read thresholds of a memory device using a deep neural network engine, comprising:  5
(Section [0026] in Kirshenbaum)
reading, using a set of read threshold voltages applied to the memory device, data from the memory device under a first set of operating conditions that contribute to read errors in the memory device; 
(Sections [0016]-[0017] in Yudanov)
producing a labeled training data set using the set of read threshold voltages under the first set of the operating conditions;  10
(Sections [0011]-[0013] in Yudanov)
determining, based on characteristics of the memory device, a number of layers, a size of each layer, and a number of input and output nodes of the deep neural network engine; 
(Section [0021] in Yudanov)
training the deep neural network engine using the labeled training data set; and 
(Sections [0016]-[0017] in Yudanov)
using the trained deep neural network engine to compute read thresholds voltage values under a second set of operating conditions.
(Figure 6, step (610) in Kirshenbaum)

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention was made to modify the teaching of Yudanov with Kirshenbaum that comprises Flash memory threshold optimization.

This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need for teaching neural networks in FLASH memory operation.
3.		In regard to claim 2, Kirshenbaum teaches:
The method of claim 1, wherein the first set of operating conditions includes at least one of endurance of memory device, data retention, read disturbance, age of the memory device, operating temperature of the memory device, or a location of a memory cell to be read.
(Section [0015] in Kirshenbaum)
4.	In regard to claim 3, Kirshenbaum teaches:
The method of claim 2, wherein the location of the memory cell includes die indices, 20block indices, and word line indices.
(Figure 1, ref. (126) in Kirshenbaum)
5.	In regard to claim 4, Yudanov teaches:
The method of claim 1, wherein a number of the first set of operating conditions is smaller than a number of the second set of operating conditions.
(Section [0021] in Yudanov)
6.	In regard to claim 5, Kirshenbaum teaches:
The method of claim 1, wherein the first set of the operating conditions includes discrete values selected out of continuous values of the operating conditions.
(Section [0015] in Kirshenbaum)
7.	In regard to claim 6, Yudanov teaches:
The method of claim 1, wherein the layers and input and output nodes of the deep neural network engine include at least two layers, N input nodes, and M output nodes, where N is the number of conditions considered and M is the number of different read threshold settings considered, where N and M are greater than or equal to 2.
(Figure 6 and sections [0035]-[0039] in Yudanov )
8.	In regard to claim 7, Yudanov Teaches:
The method of claim 1, wherein using the trained deep neural network engine to compute the read thresholds voltage values includes feeding the labeled training data set into the input nodes of the deep neural network engine.
(Figure 6 and sections [0035]-[0039] in Yudanov )
9.	In regard to claim 8, Yudanov teaches:
The method of claim 7, wherein using the trained deep neural network engine to compute 5the read thresholds voltage values further includes obtaining optimal read thresholds from output nodes of the trained deep neural network engine.
(Figure 6 and sections [0035]-[0039] in Yudanov )
10.	In regard to claim 9, Kirshenbaum teaches:
The method of claim 8, wherein using the trained deep neural network engine to compute the read thresholds voltage values further includes modifying read thresholds based on the optimal read thresholds.
(Figure 8 and sections [0057]-[0059] in Kirshenbaum)
11.	Claims 10-15 are rejected for the same reasons as per claims 1-9
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112